18‐861‐cv 
     Jay v. Globalfoundries U.S. Inc. 
                                                                                                     
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                           
                                             SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 19th day of March, two thousand nineteen. 
 4    
 5           PRESENT:  RICHARD C. WESLEY, 
 6                            RAYMOND J. LOHIER, JR., 
 7                            RICHARD J. SULLIVAN, 
 8                                    Circuit Judges. 
 9           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           MICHAEL JAY, 
11    
12                            Plaintiff‐Appellant, 
13    
14                     v.                                                          No. 18‐861‐cv 
15                                                                              
16           GLOBALFOUNDRIES U.S. INC., 
17                    
18                   Defendant‐Appellee, 
19                             
20           TURNER CONSTRUCTION COMPANY, 
21                             
22                            Defendant. 
23           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐                      
 1         FOR PLAINTIFF‐APPELLANT:                     RYAN MANLEY, Harris, 
 2                                                      Conway & Donovan, PLLC, 
 3                                                      Albany, NY. 
 4    
 5         FOR DEFENDANT‐APPELLEE:                      ROBERT S. ROSBOROUGH IV, 
 6                                                      Whiteman Osterman & Hanna 
 7                                                      LLP, Albany, NY. 
 8          
 9         Appeal from a judgment of the United States District Court for the 

10   Northern District of New York (David N. Hurd, Judge). 

11         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

12   AND DECREED that the judgment of the District Court is AFFIRMED.   

13         Michael Jay appeals from the March 22, 2018 judgment of the District 

14   Court (Hurd, J.) granting Defendant Globalfoundries U.S. Inc.’s motion for 

15   summary judgment in its entirety and denying Jay’s cross‐motion.    Jay was 

16   injured while working at Globalfoundries’ construction site when a duct being 

17   manually loaded onto a truck bed landed on his foot.    He sued Globalfoundries 

18   under various state law provisions, including, as relevant here, New York Labor 

19   Law § 240(1).    We assume the parties’ familiarity with the underlying facts and 

20   the record of prior proceedings, to which we refer only as necessary to explain 

21   our decision to affirm. 


                                             2
 1         To be entitled to recovery under § 240(1), a plaintiff must show both (1) the 

 2   existence of an elevation‐related hazard of the type encompassed by the statute, 

 3   and (2) an injury proximately caused by the absence of proper protection from 

 4   the hazard.    Wilinski v. 334 E. 92nd Hous. Dev. Fund Corp., 18 N.Y.3d 1, 7 

 5   (2011).    The District Court concluded that Jay did not face the type of elevation‐

 6   related hazard encompassed by the statute and that his injury did not occur as a 

 7   direct consequence of the application of the force of gravity to the object.    Jay v. 

 8   Global Foundries U.S. Inc., No. 5:15‐CV‐1066, 2018 WL 1441297, at *5‐6 (N.D.N.Y. 

 9   Mar. 22, 2018).    We affirm on an alternative ground.    See Smith v. 

10   Barnesandnoble.com, LLC, 839 F.3d 163, 166 (2d Cir. 2016).     

11         Assuming without deciding that Jay’s injury resulted from “the 

12   application of the force of gravity to the object” and from “a risk arising from a 

13   physically significant elevation differential,” Runner v. N.Y. Stock Exch., 13 

14   N.Y.3d 599, 603–04 (2009), we conclude that the Defendants are entitled to 

15   summary judgment because Jay’s injury was not proximately caused by the 

16   absence of proper protection, but rather by his own choices.     




                                                3
 1         Accepting Jay’s version of events as true, a lull, the use of which would 

 2   have prevented the injury, was twenty to twenty‐five minutes away at the 

 3   construction site.    App’x 162.    Jay expressly declined to wait for a lull, App’x 

 4   166–67, because he had moved ductwork thousands of times, “most of the time” 

 5   not using a lull, App’x 157.    Even if Jay’s decision to load the duct manually was 

 6   influenced by some time pressure he felt from his supervisor’s instructions to 

 7   escort a truck off the property by a certain time, a lull was “readily available at 

 8   the work site, albeit not in the immediate vicinity of the accident,” and therefore 

 9   liability under § 240(1) does not attach.    Gallagher v. N.Y. Post, 14 N.Y.3d 83, 88 

10   (2010); see also Robinson v. E. Med. Ctr., LP, 6 N.Y.3d 550, 554–55 (2006); 

11   Montgomery v. Fed. Express Corp., 4 N.Y.3d 805, 806 (2005); Blake v. 

12   Neighborhood Hous. Servs. of N.Y.C., 1 N.Y.3d 280, 290 (2003); cf. Miro v. Plaza 

13   Constr. Corp., 9 N.Y.3d 948, 949 (2007).    Because no rational jury could have 

14   concluded that Jay’s injury was caused by the absence of a lull, summary 

15   judgment is appropriate.                                




                                                4
1         We have considered Jay’s remaining arguments and conclude that they are 

2   without merit.    For the foregoing reasons, the judgment of the District Court is 

3   AFFIRMED. 

4                                         FOR THE COURT:   
5                                         Catherine O=Hagan Wolfe, Clerk of Court   




                                             5